Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.  	  Applicants’ arguments and amendments filed on 8/9/2021, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1-7 and 9-26 are pending in this office action.
Claims 4-7, 10 and 11 have been amended. 
Claims 1-7, 9-26 have been rejected. 

Claim Rejections - 35 USC § 103
4a. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person 
 4b. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: a. Determining the scope and contents of the prior art.
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

5. 	Claims 1-7, 9,10, 12-19, 21, 23, 24 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Prakash et al. (in Foods 2014, vol 3 pages 162- 175) in view of Prakash et al. US 2014 /0272068 (henceforth Prakash et al. ‘068).

6. 	Regarding claim 1, 3, 5, 6, NPL Prakash et al. discloses that Rebaudioside M is used as non-calorie sweetener that is 200-350 times sweetener than sugar and having a clean sweet taste with a slight bitter or licorice aftertaste and in food or beverage products which is well suited for blending and is functional in a wide variety of food and beverage products (Abstract). NPL Prakash et al. also discloses that the amount can be 
NPL Prakash et al. is silent about Reb N.
Prakash et al. ‘068 discloses that Reb N can be blended with Reb M in an amount of less than 500 ppm in order to provide as sweetness enhancer (at least in [0039]-[0040)).
Therefore, the broad range amount can make broad range ratio of RebN/Reb M which overlaps the claim limitation of the ratio of RebN/Reb M greater than 0.10 to meet claim 1. Itis to be noted that the at least one of Reb D and Reb M and at least one of Reb O and Reb N can be interpreted as the ration can be for Reb N/RebM also.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Prakash et al. to include the
teaching of Prakash et al.’068 to add Reb N as “sweetener enhancer’ in order to have desired sweetness with desired taste attributes of the final “sweetener composition’.
It is also to be noted that there is no criticality with respect to the concentration of individual Rebaudioside to make the sweetener composition. The reason is it is within the skill of one of ordinary skill in the art to optimize the amount of Rebaudioside (s) from the disclosed range amount which meet the claimed range amount in order to provide the desired sweetness of the final sweetener composition and taste profile when combined with the ‘sweetener composition” of modified NPL Prakash et al. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Rebaudioside(s) in NPL 

7.	 Regarding claim 2, NPL Prakash et al. discloses that Reb M can be combined with Reb D in an amount of 300 ppm Reb M and 100 ppm Reb D in order to have better blended composition which provides better improvement in sweetness and overall sweetness profile (at least in 3.2 of NPL Prakash et al.

8.	 Regarding claims 4, 7, NPL Prakash et al. discloses Reb M and Reb D.
Prakash et al. ‘068 discloses broadly that the sweetness enhancer can be Reb O etc. also and in an amount less than 500 ppm and the sweetness enhancer can be present as “Combinations thereof” (at least in [0039], [0040)).
Therefore, as discussed above, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Prakash et al. to include the teaching of Prakash et al.’068 to add Reb O as “sweetener enhancer’ in order to have desired sweetness with desired taste attributes of the final “sweetener composition”.
It is also to be noted that there is no criticality with respect to the concentration of individual Rebaudioside to make the sweetener composition. The reason is it is within the skill of one of ordinary skill in the art to optimize the amount of Rebaudioside (s) 

9.	 Regarding claim 9, 10, NPL Prakash et al. discloses Reb M and Reb D.
Prakash et al.’068 also discloses Reb E is a high potency sweetener and Reb E can be used 1-300 ppm in the composition ([0215]).
Therefore, Prakash et al.’068 can, therefore, be used to modify further modified NPL Prakash et al. to add the amount from the disclosed range amount of Reb E ([0215]) which meet the claimed range of 15-80% by weight as claimed in claim 10.
For example, if we consider, as an example, 100 ppm of Reb E (one amount from the disclosed range) from within the disclosed range amount of less than 500 ppm, therefore, Reb M = 300/600=50% by weight, Reb D = 100/600= 16.6% by weight, Reb N = 100/600 = 16.6% by weight and Reb E= 100/600=16.6% by weight can be 
In addition, it is to be noted that there is no criticality with respect to the concentration of Reb E. The reason is it is within the skill of one of ordinary skill in the art to optimize the amount of Reb E from the disclosed range amount which meet the claimed range amount in order to provide the desired sweetness of the final sweetener composition and taste profile when combined with the ‘sweetener composition” of modified NPL Prakash et al.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Reb E in NPL Prakash et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired taste, texture attributes etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Prakash et al. to include the teaching of Prakash et al.’068 to add Reb E as “high potency sweetener’ ([0215] of Prakash et al. ‘O68) in order to have desired sweetness with desired taste attributes.

10.	 Regarding claims 12, 13, as discussed, it is to be noted that there is no criticality with respect to the concentration of Rebaudioside(s) in the composition. The reason is it 
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Rebaudiosides in NPL Prakash et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired taste, texture attributes etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

11. 	Regarding claims 14, 15, NPL Prakash et al. discloses that sucrose equivalent (SEV) value measured under acidified condition in a citric acid buffer at pH 3.2 (page 167 second paragraph under Fig 4) of Reb M is at 300 ppm greater than 7.0 and it increases furthermore e.g. at 400 ppm greater than 7.3 and at 600 ppm greater than 8.3 (at least on page 167, Fig 4) as claimed in claims 14, 15.
It is to be noted that Reb M, N, addition improves the sweetness profile (page 168 Figs 4, 5 and 7 in Fig 7, it recites “combinations have more sweetness” page 169, under 3.2 e.g. ‘M=A’, ‘M+ D’ have improved sweetness’). It is also to be noted that the combinations of other rebaudiosides have made higher improvement in sweetness 

12. 	Regarding claims 16-17, it is to be noted that the composition containing Reb M and N in combination with Reb D will have the property to improve sweetness (NPL Prakash et al. Under 3.2 Blending) and some of them below threshold value can serve as sweetness enhancer (e.g. at least in Prakash et al. ‘068) . Therefore, Reb M and N in combination with Reb D have the property to suppress bitterness. Therefore, bitterness value will be minimal. It is also within the skill of one of ordinary skill in the art to optimize the amounts of respective individual components from the disclosed range amounts which will meet the claimed range amounts in order to have the desired
sweetness with minimal/no bitter taste including 0.2 or less in order to have the desired taste attributes of the final product. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

13. 	Regarding claims 18, 19, as discussed above for claims 14,15, NPL Prakash et al. discloses that sucrose equivalent sweetness (SEV) under acidified condition pH 3.2 has more than 7.3 at 400 ppm and more than 8.3 at 600 ppm (at least in page 167, Fig 4 under 3.1). It is also to be noted that the combinations of other rebaudiosides have made higher improvement in sweetness intensity (under 3.2 and Fig 7).

It is also within the skill of one of ordinary skill in the art to optimize the amounts of respective individual components from the disclosed range amounts which will meet the claimed range amounts in order to have the desired sweetness with minimal/no bitter taste including S/B= 1.1 to 3.2 at 400 and 600 ppm respectively at ph. 3.2 and 3.1 in order to have the desired taste attributes of the final product. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

14. 	Regarding claim 21, NPL Prakash et al. discloses that erythritol contributes an additional sweetness, rounded sweet profile (pages 170, 171 first para).

15.	 Regarding claim 23, NPL Prakash et al. discloses the sweetening composition can be used in “foods” which can include beverage also (page 1/71 Under food application and Table 3).

16.	 Regarding claim 24, modified NPL Prakash et al. discloses that the total amount of N+M =400 ppm, therefore, it is “at least 300 ppm” to meet claim 24.


One of ordinary skill in the art before the effective filling date of the claimed invention, would have been motivated to modify NPL Prakash et al. to include the teaching of Prakash et al. ‘068 et al. to use Reb N to in order to have Sweetness enhancer property (in Prakash et al. ‘068 et al. [0039], [0040]) and to have desired specific taste attributes desired taste attributes in the sweetener composition. In addition, it is to be noted that there is no criticality with respect to the concentration of individual Rebaudioside to make the sweetener composition. The reason is it is within the skill of one of ordinary skill in the art to optimize the amount of Rebaudioside (s) from the disclosed range amount which meet the claimed range amount in order to provide the desired sweetness of the final sweetener composition and taste profile when combined with the ‘sweetener composition” of modified NPL Prakash et al. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Rebaudioside(s) in NPL Prakash et al. to amounts, including that presently claimed, in order to obtain the 
In a similar way Prakash et al. can be used as secondary prior art to address Reb O as an alternative to Reb N (In Prakash et al. ‘068 [0039], [0040]) for claim 26.

18.	 Claims 9, 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Prakash et al. (in Foods 2014, vol. 3 pages 162-175) in view of secondary prior arts as applied to claim 1 and further in view of Putter et al. US 2014/0004244.

19.	 Regarding claims 9, 11, modified NPL Prakash et al. is silent about Reb G.
Putter et al. discloses that the sweetener composition can include at least one sweetener e.g. Reb G ([0094]) in an amount of 27wt. % ([0102]) of the total weight of the tabletop sweetener composition sweetener composition (in [0092], [0102], [0104], [0105] claim 10).
In addition, it is to be noted that there is no criticality with respect to the concentration of Reb G. The reason is it is within the skill of one of ordinary skill in the art to optimize the amount of Reb G from the disclosed range amount which meet the claimed range amount in order to provide the desired sweetness of the final sweetener composition and taste profile wnen combined with the ‘sweetener composition” of modified NPL Prakash et al.

Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Prakash et al. to include the teaching of Putter et al. to incorporate Reb G as an additional sweetener in order to have desired sweetness and taste attributes of the sweetener composition.

20. 	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable
over NPL Prakash et al. (in Foods 2014, vol 3 pages 162-175) in view of secondary prior arts as applied to claim 1 and further in view of Delfosse et al. US 2013/0171315 and Weible et al. USPN 5008254.

21. 	Regarding claim 20, NPL Prakash et al. is silent about the presence of bulking agent in the sweetener composition.
Delfosse et al. discloses that hydrocolloids e.g. pectin can be used in sweetener composition ([0026]) in order to provide as a lubricant and lubrication effect ([0026]) and 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Morita et al. to include the teaching of Delfosse et al. and Weible et al. in order to provide the bulking agent pectin which acts as a lubricant to exhibit lubrication effect ([(0026]) and also increases the sweetness level ([0045]) and Weible et al. discloses that pectin is a bulking agent also (in claim 27 of Weible et al.).

22. 	Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Prakash et al. (in Foods 2014, vol 3 pages 162-175) in view of secondary prior arts as applied to claim 1 and further in view of Daniel et al. US 2014/0212562.

23. 	Regarding claim 22, NPL Prakash et al. is silent about beverage comprising inulin. Daniel et al. discloses that sweet flavoring composition used to add in food without side effects (in Abstract, [0025]) comprises inulin in such a stevia , rebaudioside containing ([0017], Table 8) composition and inulin serves as fiber source in the composition (in Absiract, [0013], [0025], [0027]). It is to be noted that the food can be beverage also (in [0008], [0010], although these paragraphs are from Background section, however, these paragraphs used to mention that the disclosed invention intends to enhance sweet flavor by adding sweet flavoring agent with zero calorie or reduced calorie sweetener composition in beverage food also).


24. 	Claims 1, 3, 5, 14-15, 21, 23, 24 and 26 are rejected under 35 U.S.C. 103(a)
as being unpatentable over NPL Prakash et al. (in Foods 2014, vol 3 pages 162- 175) in view of Ohta et al. (in J Appl Glycosci. 57:199-209, 2010).

25. 	Regarding claims 1, 3, 5, 26, NPL Prakash et al. discloses that Rebaudioside M is used as non-calorie sweetener that is 200-350 times sweetener than sugar and having a clean sweet taste with a slight bitter or licorice aftertaste and in food or
beverage products (Abstract). NPL Prakash et al. also discloses that Rebaudioside M is used in combination with Rebaudioside A making blends of 300 ppm Reb M with 100 ppm of Reb A which showed a higher improvement in sweetness intensity, overall sweetness profile (peak), bitter lingering and sweet lingering (page 169, under 3.2 and in page 170, Fig. 7).
NPL Prakash et al. is silent about Reb N.
NPL Ohta et al. discloses that SG 19 (which is Reb N) (Table 4) has sweetness equivalent to Reb A and gave a slightly latent sweet sensation to some volunteers (page 207, Under “Discussion”, col 2 second paragraph). Therefore, Reb N can be substituted in place of Reb A for desired taste profile etc. e.g. “latent sweet sensation” 
However, it is to be noted that, even if Reb M and Reb N have “similar sweetness intensity”, Reb A, Reb M, Reb N cannot be identical.
According to MPEP 2144.06 II “In order to rely on equivalence (in relation to sweetness intensity) as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). In this instance,
NPL Ohta et al. discloses that SG 19 (which is Reb N) (Table 4) has sweetness equivalent to Reb A and gave a slightly latent sweet sensation to some volunteers (page 207, Under “Discussion”, col 2 second paragraph) and therefore, Reb N is equivalent to Reb A.
Therefore, as claim 1 recites “at least one of Reb D, M, N, and O’”, it can be interpreted as it can be Reb M and N also. Therefore, the disclosed 300 ppm Reb M and 100 ppm Reb A which is equivalent to 100 ppm Reb N as disclosed by modified Prakash et al. (page 169 of NPL Prakash et al. and Table 4 of Ohta et al.) will contain 300/400=75% by weight of Reb M and 100/400=25% by weight of Reb N to meet claims 1, 3 and 5.
Therefore, Reb N/M=100/300 = 0.33 which is greater than 0.1 and 0.2 (as Reb M =300 ppm and Reb N is 100 ppm under 3.2 of NPL Prakash et al. provides better sweetness profile and total sweetness , Fig 7) as claimed in claim 1.

One of ordinary skill in the art before the effective filling date of the claimed invention, would have been motivated to modify NPL Prakash et al. to include the teaching of NPL Ohta et al. to use Reb N to substitute Reb A in order to have
sweetness equivalent to Reb A and Reb N also provides a slightly latent sweet sensation and desired taste attributes (page 207, Under “Discussion”, col 2 second paragraph) in the sweetener composition.
In addition, it is to be noted that there is no criticality with respect to the concentration of individual Rebaudioside to make the sweetener composition. The reason is it is within the skill of one of ordinary skill in the art to optimize the amount of Rebaudioside (s) from the disclosed range amount which meet the claimed range amount in order to provide the desired sweetness of the final sweetener composition and taste profile when combined with the ‘sweetener composition” of modified NPL Prakash et al. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Rebaudioside(s) in NPL Prakash et al. to amounts, including that presently claimed, in 

26.	 Regarding claims 14, 15, NPL Prakash et al. discloses that sucrose equivalent (SEV) value measured under acidified condition in a citric acid buffer at pH 3.2 (page 167 second paragraph under Fig 4) of Reb M is at 300 ppm greater than 7.0 and
it increases furthermore e.g. at 400 ppm greater than 7.3 and at 600 ppm greater than 8.3 (at least on page 167, Fig 4) as claimed in claims 14, 15.
It is to be noted that Reb M, N, addition improves the sweetness profile (page 168 Figs 4, 5 and 7 in Fig 7, it recites “combinations have more sweetness” page 169, under 3.2 e.g. ‘M=A’, ‘M+ D’ have improved sweetness’). It is also to be noted that the combinations of other rebaudiosides have made higher improvement in sweetness intensity (under 3.2 and Fig 7). Therefore, the combined sweetener composition will contribute more SEV value that would have been obvious to be greater than 7.3 and 8.1 at 400 ppm and 60 ppm respectively.

27.	 Regarding claim 21, NPL Prakash et al. discloses that erythritol contributes an additional sweetness, rounded sweet profile (pages 170, 171 first para).



29. 	Regarding claim 24, modified NPL Prakash et al. discloses that the total amount of N+M =400 ppm, therefore, it is “at least 300 ppm” to meet claim 24.

30.	 Claims 2, 6, 13, 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Prakash et al. (in Foods 2014, vol 3 pages 162-175) in view of Ohta et al. (in J Appl Glycosci. 57: 199-209, 2010) as applied to claim 1 and further in view of Chen et al. US 2014/0296499.

31. 	Regarding claims 2, 6, 13, modified NPL Prakash et al. discloses that Reb M can be combined with Reb D (l00 ppm). NPL Prakash et al. also discloses that the combined effects of Reb M and Reb D provides an improved total sweetness overall sweetness profile (Peak), leafy note and bitter lingering and sweet lingering (page 167).
Chen et al. discloses that Reb D in combination with steviol glycosides can be used in order to decrease the bitter aftertaste of other steviol glycosides ([0002]).
One of ordinary skill in the art before the effective filling date of the claimed invention would further modify Reb M containing sweetener composition of modified NPL Prakash et al.(at least on page 169, 3.2 of NPL Prakash et al.) by including the teaching of Chen et al. who discloses that Reb D has the unique property of decreasing bitter aftertaste of any steviol glycosides used in combination with Reb D (Chen et al. 
Therefore, the disclosed 300 ppm Reb M, 100 ppm of Reb D, and 100 ppm Reb A equivalent to 100 ppm Reb N (Equiv. Reb A) as disclosed by modified NPL Prakash et al. (page 169 of NPL Prakash et al. and Table 4 of Ohta et al.) will contribute 60% Reb M (300/500=60% dry weight) , 20% RebN (100/500=20%) and 20% Reb D (100/500=20%) to meet claim 6.

32. 	Regarding claim 13, N/D+M =20/ (20+60) = 0.25 which is within 0.2 to 0.3 as claimed in claim 13.

33. 	Regarding claims 16-17, it is to be noted that the composition containing Reb M and N in combination with Reb D have the property to suppress bitterness as discussed above (Chen et al. Reb D suppress bitterness aftertaste [0002]). Therefore, bitterness value will be minimal. It is also within the skill of one of ordinary skill in the art to optimize the amounts of respective individual components from the disclosed range amounts which will meet the claimed range amounts in order to have the desired sweetness with minimal/no bitter taste including 0.2 or less in order to have the desired taste attributes of the final product. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are 

34.	 Regarding claims 18, 19, as discussed above for claims 14,15, NPL Prakash et al. discloses that sucrose equivalent sweetness (SEV) under acidified condition pH 3.2 has more than 7.3 at 400 ppm and more than 8.3 at 600 ppm (at least in page 167, Fig 4 under 3.1). It is also to be noted that the combinations of other rebaudiosides have made higher improvement in sweetness intensity (under 3.2 and Fig 7).
It is also to be noted that the composition containing Reb M and N in combination with Reb D have the property to suppress bitterness as discussed above (Chen et al. Reb D suppress bitterness aftertaste [0002]) as discussed above for claims 16-17.
Therefore, if we combine these teachings, Reb D in combination with Reb M+N will enhance sweetness and will reduce bitterness.
Therefore, it is also within the skill of one of ordinary skill in the art to optimize the amounts of respective individual components from the disclosed range amounts which will meet the claimed range amounts in order to have the desired sweetness with minimal/no bitter taste including S/B= 1.1 to 3.2 at 400 and 600 ppm respectively at ph. 3.2 and 3.1 in order to have the desired taste attributes of the final product. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

35. 	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Prakash et al. (in Foods 2014, vol. 3 pages 162-175) in view of Ohta et al. (in J Appl Glycosci. 57: 199-209, 2010) as applied to claim 1 and further in view of Prakash et al. US 2014 /0272068 (henceforth Prakash et al. ‘068).

36. 	Regarding claim 4, NPL Prakash et al. is silent about Reb O. Prakash et al.’068 discloses that Reb O can be in “combination thereof’ in an amount of below 500 ppm in the ‘sweetener composition” to serve as sweetness enhancer ([0039]- [0040], [0050]). This meets the claim limitation of 10-80% by weight of the glycosides in the sweetener composition as claimed in claim 4.
In addition, it is to be noted that there is no criticality with respect to the concentration of Reb O. The reason is it is within the skill of one of ordinary skill in the art to optimize the amount of Reb O from the disclosed range amount which meet the claimed range amount in order to provide the desired sweetness of the final sweetener composition and taste profile wnen combined with the ‘sweetener composition” of modified NPL Prakash et al.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Reb O in NPL Prakash et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired taste, texture attributes etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Prakash et al. to include the teaching of Prakash et al.’068 to add Reb O as “sweetener enhancer” in order to have desired sweetness with desired taste attributes of the final “sweetener composition”.

37. 	Claims 7, 9, 10, 12, are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Prakash et al. (in Foods 2014, vol. 3 pages 162-175) in view of Ohta et al. (in J Appl Glycosci. 57: 199-209, 2010) as applied to claim 1
and further in view of Chen et al. US 2014/0296499 and further in view of Prakash et al. US 2014 /0272068 (henceforth Prakash et al. ‘068).

38.	 Regarding claims 7, 12, modified NPL Prakash et al. discloses Reb M+N. modified NPL Prakash et al. is silent about Reb D.
Chen also discloses that Reb D is a natural sweetening agent that can decrease the bitter aftertaste of steviol glycosides ([0002)).
One of ordinary skill in the art before the effective filling date of the claimed invention would further modify modified NPL Prakash et al. by including the teaching of Chen et al. who discloses that Reb D has the unique property of decreasing bitter aftertaste of any steviol glycosides used in combination with Reb D (Chen et al. [0002]) in addition to its property to provide an improved total sweetness overall sweetness 
Modified NPL Prakash et al. in view of Chen et al. disclose Reb M+N +D.
However, they are silent about Reb O.
Prakash et al.’068 discloses that Reb O can be in “combination thereof’ with Reb D, M, and N in an amount of total up to 500 ppm in the ‘sweetener composition” to serve as sweetness enhancer ([0039], [(0040)).
Prakash et al.’068 can, therefore, be used to modify further modified NPL Prakash et al. to add the amount from the disclosed range amount of Reb O (at least in [0039], [0040]) which meet the claimed range of 10-80% by weight of claim 4 and 15-
80% by weight as claimed in claim 7. For example, if we consider one amount 100 ppm of Reb O from within the disclosed range amount of less than 500 ppm, therefore, Reb M = 300/600=50% by weight, Reb D = 100/600= 16.6% by weight, Reb N = 100/600 = 16.6% by weight and Reb O= 100/600=16.6% by weight can be considered as percent value of the total amount considering 100 percent) (considering ppm is as unit and all the amounts and 100 percent is based on ppm unit). Also O/D+M= 16.6/50+16.6= 16.6/66.6= 0.24 (about) to meet claim 12.
In addition, it is to be noted that there is no criticality with respect to the concentration of Reb O. The reason is it is within the skill of one of ordinary skill in the art to optimize the amount of Reb O from the disclosed range amount which meet the claimed range amount in order to provide the desired sweetness of the final sweetener 
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Reb O in NPL Prakash et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired taste, texture attributes etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
It is also to be noted that the concentration is disclosed by Prakash et al. Therefore, “sweetness’ and/or “sweetness enhancer” can be interpreted as (i) it provides contribution to the resultant final sweetness intensity (either direct addition of sweet taste and/or contributing as an enhancer by enhancing sweetness attributes of the components in the composition) of the final product.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Prakash et al. to include the teaching of Prakash et al.’068 to add Reb O as “sweetener enhancer’ in order to have desired sweetness with desired taste attributes of the final “sweetener composition”.

39. 	Regarding claims 9, 10, Prakash et al.’068 also discloses Reb E is a high potency sweetener and Reb E can be used 1-300 ppm in the composition ([0215]).

For example, if we consider, as an example, 100 ppm of Reb E (one amount from the disclosed range) from within the disclosed range amount of less than 500 ppm, therefore, Reb M = 300/600=50% by weight, Reb D = 100/600= 16.6% by weight, Reb N = 100/600 = 16.6% by weight and Reb E= 100/600=16.6% by weight can be considered as percent value of the total amount considering 100 percent) (considering ppm is as unit and all the amounts and 100 percent is based on ppm unit).
In addition, it is to be noted that there is no criticality with respect to the concentration of Reb E. The reason is it is within the skill of one of ordinary skill in the art to optimize the amount of Reb E from the disclosed range amount which meet the
claimed range amount in order to provide the desired sweetness of the final sweetener composition and taste profile wnen combined with the ‘sweetener composition” of modified NPL Prakash et al.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Reb E in NPL Prakash et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired taste, texture attributes etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
.

40. 	Claims 9, 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Prakash et al. (in Foods 2014, vol. 3 pages 162-175) in view of secondary prior arts as applied to claim 1 and further in view of Putter et al. US 2014/0004244.

41. 	Regarding claims 9, 11, modified NPL Prakash et al. is silent about Reb G.
Sweetness enhancer property (in Prakash et al. ‘068 et al. [0039], [0040]) and to have desired specific taste attributes desired taste attributes in the sweetener composition. In addition, it is to be noted that there is no criticality with respect to the concentration of individual Rebaudioside to make the sweetener composition. The reason is it is within the skill of one of ordinary skill in the art to optimize the amount of Rebaudioside (s) from the disclosed range amount which meet the claimed range amount in order to provide the desired sweetness of the final sweetener composition and taste profile when combined with the ‘sweetener composition” of modified NPL Prakash et al. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Rebaudioside(s) in NPL Prakash et al. to amounts, including that presently claimed, in 
In a similar way Prakash et al. can be used as secondary prior art to address Reb O as an alternative to Reb N (In Prakash et al. ‘068 [0039], [0040]) for claim 26.

42. 	Claims 9, 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Prakash et al. (in Foods 2014, vol. 3 pages 162-175) in view of secondary
prior arts as applied to claim 1 and further in view of Putter et al. US 2014/0004244.

43. 	Regarding claims 9, 11, modified NPL Prakash et al. is silent about Reb G.
Putter et al. discloses that the sweetener composition can include at least one sweetener e.g. Reb G ([0094]) in an amount of 27wt. % ([0102]) of the total weight of the tabletop sweetener composition sweetener composition (in [0092], [0102], [0104], [0105] claim 10).
In addition, it is to be noted that there is no criticality with respect to the concentration of Reb G. The reason is it is within the skill of one of ordinary skill in the art to optimize the amount of Reb G from the disclosed range amount which meet the claimed range amount in order to provide the desired sweetness of the final sweetener composition and taste profile wnen combined with the ‘sweetener composition” of modified NPL Prakash et al.

Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Prakash et al. to include the teaching of Putter et al. to incorporate Reb G as an additional sweetener in order to have desired sweetness and taste attributes of the sweetener composition.

44. 	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Prakash et al. (in Foods 2014, vol 3 pages 162-175) in view of secondary prior arts as applied to claim 1 and further in view of Delfosse et al. US 2013/0171315 and Weible et al. USPN 5008254.

45. 	Regarding claim 20, NPL Prakash et al. is silent about the presence of bulking agent in the sweetener composition.
Delfosse et al. discloses that hydrocolloids e.g. pectin can be used in sweetener composition ([0026]) in order to provide as a lubricant and lubrication effect ([0026]) and 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Morita et al. to include the teaching of Delfosse et al. and Weible et al. in order to provide the bulking agent pectin which acts as a lubricant to exhibit lubrication effect ([(0026]) and also increases the sweetness level ([0045]) and Weible et al. discloses that pectin is a bulking agent also (in claim 27 of Weible et al.).

46. 	Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Prakash et al. (in Foods 2014, vol 3 pages 162-175) in view of secondary prior arts as applied to claim 1 and further in view of Daniel et al. US 2014/0212562.

47. 	Regarding claim 22, NPL Prakash et al. is silent about beverage comprising inulin. Daniel et al. discloses that sweet flavoring composition used to add in food without side effects (in Abstract, [0025]) comprises inulin in such a stevia , rebaudioside containing ([0017], Table 8) composition and inulin serves as fiber source in the composition (in Absiract, [0013], [0025], [0027]). It is to be noted that the food can be beverage also (in [0008], [0010], although these paragraphs are from Background section, however, these paragraphs used to mention that the disclosed invention intends to enhance sweet flavor by adding sweet flavoring agent with zero calorie or reduced calorie sweetener composition in beverage food also).
.

48.	 Claims 1, 3, 5, 14-15, 21, 23, 24 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Prakash et al. (in Foods 2014, vol 3 pages 162- 175) in view of Ohta et al. (in J Appl Glycosci. 57:199-209, 2010).

49.	 Regarding claims 1, 3, 5, 26, NPL Prakash et al. discloses that Rebaudioside M is used as non-calorie sweetener that is 200-350 times sweetener than sugar and having a clean sweet taste with a slight bitter or licorice aftertaste and in food or beverage products (Abstract). NPL Prakash et al. also discloses that Rebaudioside M is used in combination with Rebaudioside A making blends of 300 ppm Reb M with 100 ppm of Reb A which showed a higher improvement in sweetness intensity, overall sweetness profile (peak), bitter lingering and sweet lingering (page 169, under 3.2 and in page 170, Fig. 7).
NPL Prakash et al. is silent about Reb N.
NPL Ohta et al. discloses that SG 19 (which is Reb N) (Table 4) has sweetness equivalent to Reb A and gave a slightly latent sweet sensation to some volunteers (page 207, Under “Discussion”, col 2 second paragraph). Therefore, Reb N can be substituted in place of Reb A for desired taste profile etc. e.g. “latent sweet sensation” 
However, it is to be noted that, even if Reb M and Reb N have “similar sweetness intensity”, Reb A, Reb M, Reb N cannot be identical.
According to MPEP 2144.06 II “In order to rely on equivalence (in relation to sweetness intensity) as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). In this instance,
NPL Ohta et al. discloses that SG 19 (which is Reb N) (Table 4) has sweetness equivalent to Reb A and gave a slightly latent sweet sensation to some volunteers (page 207, Under “Discussion”, col 2 second paragraph) and therefore, Reb N is equivalent to Reb A.
Therefore, as claim 1 recites “at least one of Reb D, M, N, and O’”, it can be interpreted as it can be Reb M and N also. Therefore, the disclosed 300 ppm Reb M and 100 ppm Reb A which is equivalent to 100 ppm Reb N as disclosed by modified Prakash et al. (page 169 of NPL Prakash et al. and Table 4 of Ohta et al.) will contain 300/400=75% by weight of Reb M and 100/400=25% by weight of Reb N to meet claims 1, 3 and 5.
Therefore, Reb N/M=100/300 = 0.33 which is greater than 0.1 and 0.2 (as Reb M =300 ppm and Reb N is 100 ppm under 3.2 of NPL Prakash et al. provides better sweetness profile and total sweetness , Fig 7) as claimed in claim 1.


One of ordinary skill in the art before the effective filling date of the claimed invention, would have been motivated to modify NPL Prakash et al. to include the teaching of NPL Ohta et al. to use Reb N to substitute Reb A in order to have sweetness equivalent to Reb A and Reb N also provides a slightly latent sweet sensation and desired taste attributes (page 207, Under “Discussion”, col 2 second paragraph) in the sweetener composition.
In addition, it is to be noted that there is no criticality with respect to the concentration of individual Rebaudioside to make the sweetener composition. The reason is it is within the skill of one of ordinary skill in the art to optimize the amount of Rebaudioside (s) from the disclosed range amount which meet the claimed range amount in order to provide the desired sweetness of the final sweetener composition and taste profile when combined with the ‘sweetener composition” of modified NPL Prakash et al. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Rebaudioside(s) in NPL Prakash et al. to amounts, including that presently claimed, in 

51. 	Regarding claims 14, 15, NPL Prakash et al. discloses that sucrose equivalent (SEV) value measured under acidified condition in a citric acid buffer at pH 3.2 (page 167 second paragraph under Fig 4) of Reb M is at 300 ppm greater than 7.0 and it increases furthermore e.g. at 400 ppm greater than 7.3 and at 600 ppm greater than 8.3 (at least on page 167, Fig 4) as claimed in claims 14, 15.
It is to be noted that Reb M, N, addition improves the sweetness profile (page 168 Figs 4, 5 and 7 in Fig 7, it recites “combinations have more sweetness” page 169, under 3.2 e.g. ‘M=A’, ‘M+ D’ have improved sweetness’). It is also to be noted that the combinations of other rebaudiosides have made higher improvement in sweetness intensity (under 3.2 and Fig 7). Therefore, the combined sweetener composition will contribute more SEV value that would have been obvious to be greater than 7.3 and 8.1 at 400 ppm and 60 ppm respectively.

52.	 Regarding claim 21, NPL Prakash et al. discloses that erythritol contributes an additional sweetness, rounded sweet profile (pages 170, 171 first para).



54. 	Regarding claim 24, modified NPL Prakash et al. discloses that the total amount of N+M =400 ppm, therefore, it is “at least 300 ppm” to meet claim 24.

55.	 Claims 2, 6, 13, 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Prakash et al. (in Foods 2014, vol 3 pages 162-175) in view of Ohta et al. (in J Appl Glycosci. 57: 199-209, 2010) as applied to claim 1 and further in view of Chen et al. US 2014/0296499.

56.	 Regarding claims 2, 6, 13, modified NPL Prakash et al. discloses that Reb M can be combined with Reb D (l00 ppm). NPL Prakash et al. also discloses that the combined effects of Reb M and Reb D provides an improved total sweetness overall sweetness profile (Peak), leafy note and bitter lingering and sweet lingering (page 167).
Chen et al. discloses that Reb D in combination with steviol glycosides can be used in order to decrease the bitter aftertaste of other steviol glycosides ([0002]).
One of ordinary skill in the art before the effective filling date of the claimed invention would further modify Reb M containing sweetener composition of modified NPL Prakash et al.(at least on page 169, 3.2 of NPL Prakash et al.) by including the teaching of Chen et al. who discloses that Reb D has the unique property of decreasing bitter aftertaste of any steviol glycosides used in combination with Reb D (Chen et al. 
Therefore, the disclosed 300 ppm Reb M, 100 ppm of Reb D, and 100 ppm Reb A equivalent to 100 ppm Reb N (Equiv. Reb A) as disclosed by modified NPL Prakash et al. (page 169 of NPL Prakash et al. and Table 4 of Ohta et al.) will contribute 60% Reb M (300/500=60% dry weight) , 20% RebN (100/500=20%) and 20% Reb D (100/500=20%) to meet claim 6.

57.	 Regarding claim 13, N/D+M =20/ (20+60) = 0.25 which is within 0.2 to 0.3 as claimed in claim 13.

58.	 Regarding claims 16-17, it is to be noted that the composition containing Reb M and N in combination with Reb D have the property to suppress bitterness as discussed above (Chen et al. Reb D suppress bitterness aftertaste [0002]). Therefore, bitterness value will be minimal. It is also within the skill of one of ordinary skill in the art to optimize the amounts of respective individual components from the disclosed range amounts which will meet the claimed range amounts in order to have the desired sweetness with minimal/no bitter taste including 0.2 or less in order to have the desired taste attributes of the final product. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are 

59. 	Regarding claims 18, 19, as discussed above for claims 14,15, NPL Prakash et al. discloses that sucrose equivalent sweetness (SEV) under acidified condition pH 3.2 has more than 7.3 at 400 ppm and more than 8.3 at 600 ppm (at least in page 167, Fig 4 under 3.1). It is also to be noted that the combinations of other rebaudiosides have made higher improvement in sweetness intensity (under 3.2 and Fig 7).
It is also to be noted that the composition containing Reb M and N in combination with Reb D have the property to suppress bitterness as discussed above (Chen et al. Reb D suppress bitterness aftertaste [0002]) as discussed above for claims 16-17.
Therefore, if we combine these teachings, Reb D in combination with Reb M+N will enhance sweetness and will reduce bitterness.
Therefore, it is also within the skill of one of ordinary skill in the art to optimize the amounts of respective individual components from the disclosed range amounts which will meet the claimed range amounts in order to have the desired sweetness with minimal/no bitter taste including S/B= 1.1 to 3.2 at 400 and 600 ppm respectively at ph. 3.2 and 3.1 in order to have the desired taste attributes of the final product. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

60.	 Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Prakash et al. (in Foods 2014, vol. 3 pages 162-175) in view of Ohta et al. (in J Appl Glycosci. 57: 199-209, 2010) as applied to claim 1 and further in view of Prakash et al. US 2014 /0272068 (henceforth Prakash et al. ‘068).

61. 	Regarding claim 4, NPL Prakash et al. is silent about Reb O. Prakash et al.’068 discloses that Reb O can be in “combination thereof’ in an amount of below 500 ppm in the ‘sweetener composition” to serve as sweetness enhancer ([0039]- [0040], [0050]). This meets the claim limitation of 10-80% by weight of the glycosides in the sweetener composition as claimed in claim 4.
In addition, it is to be noted that there is no criticality with respect to the concentration of Reb O. The reason is it is within the skill of one of ordinary skill in the art to optimize the amount of Reb O from the disclosed range amount which meet the claimed range amount in order to provide the desired sweetness of the final sweetener composition and taste profile wnen combined with the ‘sweetener composition” of modified NPL Prakash et al.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Reb O in NPL Prakash et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired taste, texture attributes etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Prakash et al. to include the teaching of Prakash et al.’068 to add Reb O as “sweetener enhancer” in order to have desired sweetness with desired taste attributes of the final “sweetener composition”.

62.	 Claims 7, 9, 10, 12, are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Prakash et al. (in Foods 2014, vol. 3 pages 162-175) in view of Ohta et al. (in J Appl Glycosci. 57: 199-209, 2010) as applied to claim 1
and further in view of Chen et al. US 2014/0296499 and further in view of Prakash et al. US 2014 /0272068 (henceforth Prakash et al. ‘068).

63. 	Regarding claims 7, 12, modified NPL Prakash et al. discloses Reb M+N. modified NPL Prakash et al. is silent about Reb D.
Chen also discloses that Reb D is a natural sweetening agent that can decrease the bitter aftertaste of steviol glycosides ([0002)).
One of ordinary skill in the art before the effective filling date of the claimed invention would further modify modified NPL Prakash et al. by including the teaching of Chen et al. who discloses that Reb D has the unique property of decreasing bitter aftertaste of any steviol glycosides used in combination with Reb D (Chen et al. [0002]) in addition to its property to provide an improved total sweetness overall sweetness 
Modified NPL Prakash et al. in view of Chen et al. disclose Reb M+N +D.
However, they are silent about Reb O.
Prakash et al.’068 discloses that Reb O can be in “combination thereof’ with Reb D, M, and N in an amount of total up to 500 ppm in the ‘sweetener composition” to serve as sweetness enhancer ([0039], [(0040)).
Prakash et al.’068 can, therefore, be used to modify further modified NPL Prakash et al. to add the amount from the disclosed range amount of Reb O (at least in [0039], [0040]) which meet the claimed range of 10-80% by weight of claim 4 and 15-
80% by weight as claimed in claim 7. For example, if we consider one amount 100 ppm of Reb O from within the disclosed range amount of less than 500 ppm, therefore, Reb M = 300/600=50% by weight, Reb D = 100/600= 16.6% by weight, Reb N = 100/600 = 16.6% by weight and Reb O= 100/600=16.6% by weight can be considered as percent value of the total amount considering 100 percent) (considering ppm is as unit and all the amounts and 100 percent is based on ppm unit). Also O/D+M= 16.6/50+16.6= 16.6/66.6= 0.24 (about) to meet claim 12.
In addition, it is to be noted that there is no criticality with respect to the concentration of Reb O. The reason is it is within the skill of one of ordinary skill in the art to optimize the amount of Reb O from the disclosed range amount which meet the claimed range amount in order to provide the desired sweetness of the final sweetener 
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Reb O in NPL Prakash et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired taste, texture attributes etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
It is also to be noted that the concentration is disclosed by Prakash et al. Therefore, “sweetness’ and/or “sweetness enhancer” can be interpreted as (i) it
provides contribution to the resultant final sweetness intensity (either direct addition of sweet taste and/or contributing as an enhancer by enhancing sweetness attributes of the components in the composition) of the final product.
\	One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Prakash et al. to include the teaching of Prakash et al.’068 to add Reb O as “sweetener enhancer’ in order to have desired sweetness with desired taste attributes of the final “sweetener composition”.

64. 	Regarding claims 9, 10, Prakash et al.’068 also discloses Reb E is a high potency sweetener and Reb E can be used 1-300 ppm in the composition ([0215)).

For example, if we consider, as an example, 100 ppm of Reb E (one amount from the disclosed range) from within the disclosed range amount of less than 500 ppm, therefore, Reb M = 300/600=50% by weight, Reb D = 100/600= 16.6% by weight, Reb N = 100/600 = 16.6% by weight and Reb E= 100/600=16.6% by weight can be considered as percent value of the total amount considering 100 percent) (considering ppm is as unit and all the amounts and 100 percent is based on ppm unit).
In addition, it is to be noted that there is no criticality with respect to the concentration of Reb E. The reason is it is within the skill of one of ordinary skill in the art to optimize the amount of Reb E from the disclosed range amount which meet the
claimed range amount in order to provide the desired sweetness of the final sweetener composition and taste profile wnen combined with the ‘sweetener composition” of modified NPL Prakash et al.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Reb E in NPL Prakash et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired taste, texture attributes etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
.

65. 	Claims 9, 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Prakash et al. (in Foods 2014, vol. 3 pages 162-175) in view of secondary prior arts as applied to claim 1 and further in view of Putter et al. US 2014/0004244.

66. 	Regarding claims 9, 11, modified NPL Prakash et al. is silent about Reb G.
Putter et al. discloses that the sweetener composition can include at least one sweetener e.g. Reb G ([0094]) in an amount of 27wt. % ([0102]) of the total weight of the tabletop sweetener composition sweetener composition (in [0092], [0102], [0104], [0105] claim 10).
In addition, it is to be noted that there is no criticality with respect to the concentration of Reb G. The reason is it is within the skill of one of ordinary skill in the art to optimize the amount of Reb G from the disclosed range amount which meet the claimed range amount in order to provide the desired sweetness of the final sweetener composition and taste profile wnen combined with the ‘sweetener composition” of modified NPL Prakash et al.


Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Prakash et al. to include the teaching of Putter et al. to incorporate Reb G as an additional sweetener in order to have desired sweetness and taste attributes of the sweetener composition.

67. 	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Prakash et al. (in Foods 2014, vol 3 pages 162-175) in view of secondary prior arts as applied to claim 1 and further in view of Delfosse et al. US 2013/0171315 and Weible et al. USPN 5008254.

68. 	Regarding claim 20, NPL Prakash et al. is silent about the presence of bulking agent in the sweetener composition.
Delfosse et al. discloses that hydrocolloids e.g. pectin can be used in sweetener composition ([0026]) in order to provide as a lubricant and lubrication effect ([0026]) and 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Morita et al. to include the teaching of Delfosse et al. and Weible et al. in order to provide the bulking agent pectin which acts as a lubricant to exhibit lubrication effect ([(0026]) and also increases the sweetness level ([0045]) and Weible et al. discloses that pectin is a bulking agent also (in claim 27 of Weible et al.).

69.	 Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Prakash et al. (in Foods 2014, vol 3 pages 162-175) in view of secondary prior arts as applied to claim 1 and further in view of Daniel et al. US 2014/0212562.

70. 	Regarding claim 22, NPL Prakash et al. is silent about beverage comprising
inulin.
Daniel et al. discloses that sweet flavoring composition used to add in food without side effects (in Abstract, [0025]) comprises inulin in such a stevia , rebaudioside containing ([0017], Table 8) composition and inulin serves as fiber source in the composition (in Abstract, [0013], [0025], [0027]). It is to be noted that the food can be beverage also (in [0008], [0010], although these paragraphs are from Background section, however, these paragraphs used to mention that the disclosed invention intends to enhance sweet flavor by adding sweet flavoring agent with zero calorie or reduced calorie sweetener composition in beverage food also).
.

71. 	Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Prakash et al. (in Foods 2014, vol 3 pages 162-175) in view of Putter et al. US 2014/0004244.

72. 	Regarding claim 25, it is to be noted that claim 25 recites “at least one of Reb D and Reb M’ and “at least one of Reb E or Reb G’.
Therefore, NPL Prakash et al. discloses Reb M can be used as single sweetener ( page 171, first line under Fig 7 and Fig 7) or in combination with other sweetener also (at least in 3.2) and can be used in an amount of 300 ppm in order to have non-calorie “sweetener composition”.
However, NPL Prakash et al. is silent about Reb G.
Putter et al. discloses that the sweetener composition can include at least one sweetener e.g. Reb G ([0094]) in an amount of 27wt. % ([0102]) of the total weight of the tabletop sweetener composition sweetener composition (in [0092], [0102], [0104], [0105] claim 10).


As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Reb G in NPL Prakash et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired taste, texture attributes etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Prakash et al. to include the teaching of Putter et al. to incorporate Reb G as an additional sweetener in order to have desired sweetness and taste attributes of the sweetener composition.

73. 	Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Prakash et al. (in Foods 2014, vol 3 pages 162-175) in view of Prakash et al. US 2014 /0272068 (henceforth Prakash et al. ‘068).


Therefore, NPL Prakash et al. discloses Reb M can be used as single sweetener (page 171, first line under Fig 7 and Fig 7) or in combination with other sweetener also (at least in 3.2) and can be used in an amount of 300 ppm in order to have non calorie sweetener composition.
However, NPL Prakash et al. is silent about Reb E.
Prakash et al. also discloses Reb E is a high potency sweetener and Reb E can be used 1-300 ppm in the composition ([0215]).
Therefore, Prakash et al.’068 can be used to modify further modified NPL Prakash et al. to add the amount from the disclosed range amount of Reb E ([0215]) which meet the claimed range of 15-80% by weight as claimed in claim 10 and 5-85% by weight as claimed in claim 25.
For example, if we consider, as an example, 100 ppm of Reb E (one amount from the disclosed range) from within the disclosed range amount of less than 500 ppm, therefore, Reb M = 300/600=50% by weight, Reb D = 100/500= 20% by weight, Reb N = 100/500 = 20% by weight and Reb E= 100/500=20% by weight can be considered as percent value of the total amount considering 100 percent) (considering ppm is as unit and all the amounts and 100 percent is based on ppm unit).
In addition, it is to be noted that there is no criticality with respect to the concentration of Reb E. The reason is it is within the skill of one of ordinary skill in the art to optimize the amount of Reb E from the disclosed range amount which meet the claimed range amount in order to provide the desired sweetness of the final sweetener 
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Reb E in NPL Prakash et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired taste, texture attributes etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Prakash et al. to include the teaching of Prakash et al.’068 to add Reb E as “high potency sweetener”

Response to arguments
75.	Applicants argued that “The Exaniner proposes to replace 100 ppm of  Reb A in NPL Prakash with 100 ppm of Reb N from Prakash ‘068 which contradicts its purpose”.
In response, it is to be noted that in the last office action, page 5, it was stated that  NPLPrakash et al.  discloses that Reb M is used as non-calorie sweetener  in food composition ( at least in Table 3).
 	NPLPrakash et al.  is silent about Reb N.
Prakash ‘068 et al. discloses that Reb N is used as sweetness enhancer at low ppm less than 500 ppm ([0039]-[0041]) and it is specifically less than 50 ppm for Reb N ( 
Even if NPL Prakash et al. discloses the blends of Reb M with Reb A, D, erythritol (page 169), however, NPL Prakash et al. also discloses that Reb M is superior to Reb A ( 3.1 last paragraph page 167) and it can be used in many foods at varying amounts in the respective food composition ([Table 3). 

76.	Applicants argued that “if the examiner suggests M + D blend instead of M+A blend, that would not yield the invention of claim 2. If the examiner is instead saying that replacing Reb M with both Reb M+D, that adds a speculative modification of NPL Prakash atop the unwanted combination used to reject claim 1”.
In response, it is to be noted that in the last office action, it was stated that “NPL Prakash et al. discloses that Reb M can be combined with Reb D in order to have better blended composition having better improvement in sweetness and quality of the product (3.2 of NPL Prakash et al.). Examiner did not suggests M + D blend instead of M+A blend” in the office action. This statement as mentioned in the last office action to address claim 2  means “ replacing Reb M with both Reb M+D” in order to have better quality sweetener composition.

77.	Applicants argued that Reb G is selected from the laundry list of Putter et al. 
In response, it is to be noted that it is the disclosure as a whole to be considered. However, if applicants (i) can establish that Reb G contributes some unique property in combination with other components of claim 1 from which claim 11 depends on and can amend claim 1 with the claim limitation of claim 11 to establish the unexpected result commensurate with the scope of the amended independent claim 1 using few points having selected amounts from within and outside range amount of Reb G,  and also can compare the result with these specific amounts considering Putter et al. as closest prior art and (ii) can amend claim 1 with claim 11, with the unexpected result commensurate with the scope of amended claim 1, then the claims may be considered in condition for allowance after further reviewing the unexpected result and amended independent claim 1.  
It is also to be noted that “Applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  Further, “non- preferred disclosures can be used. A non -preferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).

78.	Applicants argued and agreed that Ohta et al. has disclosed (third paragraph, “Discussion”) Reb N and Reb A are interchangeable. However, applicants argued that “Despite the additional explanation of the Examiner’s perspective on equivalency, however, I respectfully maintain that these claims remain patentable over this combination of references”.
In response, it is to be noted that there is no such arguments made for the rejections made with Ohta et al. as secondary prior art. Therefore, the rejection is maintained. 

Conclusion
79.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). 
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799